DETAILED ACTION
Specification
1.	The disclosure is objected to because of the following informalities: Specification fails to identify the construction pieces using a reference characters shown in Fig. 1: reference numerals (1)-(12). Applicant should add the reference character(s) in the description in compliance with 37 CFR 1.121(b) in reply to the Office action to avoid abandonment of the application.  

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (1)-(12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “living hinge” (claims 10 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are also objected to because reference numerals (1)-(12) are only used in Figure 1 and not in subsequent Figures 2-27; applicant should incorporate the reference numerals in Figures 2-27.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pajeau (US Pat. No. 1,235,050).
With respect to claims 1 and 11, Pajeau teaches a construction toy and method of manufacturing a device, comprising: forming each of a base (made of components 2/3/4); a core 5; a first balance rod 1 to operatively balance the core 12 on the base 2/3/4; a first weight component 10; and a second balance rod 7 to operatively connect the core 5 to the first weight component 10 (Page 1, lines 86-112; page 2, lines 1-12)
With respect to claims 7 and 17, Pajeau teaches wherein the core 5 comprises a plurality of voids 12 (“bore”) at various angles such that inserted balance rods 1, 7 protrude from the core at multiple angles (Fig.’s 1, 4).
With respect to claims 9 and 19, Pajeau teaches wherein the first weight component 10 comprises a void (bore shown in Fig.’s 1-2) such that the second balance rod 7 inserted into the void is temporarily affixed to the first weight 10 (“elements named are desirably detachable from each other” – lines 89-95).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of Morrison (US Pat. No. 3,614,106). 
With respect to claims 2 and 12, Pajeau teaches comprising: forming a balance cap (Fig. 1 – frusto-conical upper section that receives structure 9) at a first end of the first balance rod 1, opposite the base 2/3/4; and a balance point 9 to be temporarily affixed to the core 5 (“elements named are desirably detachable from each other” – lines 89-95), wherein the balance point 9 is to be balanced atop the balance cap to operatively balance the core 5 on the base 2/3/4 (Fig. 1).
Admittedly, the balance cap section appears to be integrally formed with the first balance rod 1, and therefore is not temporarily affixed thereto. However, Morrison, directed to the analogous art of balancing construction toys, teaches the following to be known in the art: a balance cap 20 temporarily affixed to a balance rod 12. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to structure the end cap and balancing rod as separate components and temporarily affixed as taught by Morrison. The motivation to combine is to provide a storage area for the other game pieces. Moreover, Pajeau teaches wherein “the child playing with the toy will first have the satisfaction of assembling or constructing the supporting pedestal”. The combination will add to this stated endeavor.  The proposed modification is considered to have a reasonable expectation of success since the end cap shapes of Pajeau and Morrison have similar frusto-conical shapes. 

9.	Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of Youkstetter (US Pat. No. 4,358,110). 
With respect to claims 3-4 and 13-14, Pajeau teaches forming a third weight component 11; and a third balance rod 7, to operatively couple the third weight component 11 to the core 5; wherein the first weight 10 component has a different weight than the third weight component 11 (page 2, line 1). Pajeau does not expressly teach a second weight component operatively coupled to the third balance rod. However, Youkstetter, directed to the analogous art of balancing toys, teaches such features as adding multiple removable weights 40 to a balance rod type structure 36 are known in the art (Fig. 2; column 5, lines 6-15). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add an additional weight to the third balance rod 7. A removable weight will expectantly provide users the ability to adjust the CG position of the toy, adding cognitive development and a dynamic feature to the game. Regarding the requirement that the second weight 40 have a different weight than the third weight 11 (of Pajeau), Youkstetter teaches such features as “varying masses” of the weights to be known in the art (column 5, line 14). Applying different weights to the second and third weights would have also been obvious to one ordinary skill in the art at time of applicant’s effective filing. One ordinary skill in the art would recognize that the weight (i.e. amount) of the weights would also affect the CG of the toy. A user will have a customization of the toy CG to promote different a “balance” of the toy. Again, this will avoid complacency or redundancy in toy use, thereby creating a more enjoyable and dynamic toy. These proposed modifcations are considered to have a reasonable expectation of success as the additional weight can easily be made to removably affix to the rod 7 without frustrating the primary purpose of Pajeau. 
With respect to claims 5 and 15, Pajeau teaches wherein the second balance rod 7 appears to have the same length than the third balance rod 7, as opposed to different lengths.  However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the length of one of the second and third balance rods (such that there lengths are different) would have been obvious to one ordinary skill in the art at the time of applicant’s effective filing. Since the weights are positioned at the end portions of the rods 7, the length of the rods acts similar to a moment arm and will dictate the balance or CG of the toy. Introducing rods 7 of different lengths will add CG “customization”. As stated above, this will expectantly create a more enjoyable and dynamic toy. Notably, Pajeau teaches wherein the arms can be slid within the bores at different distances, “thereby varying the distance from the pillar to the weight carried by the same arm” (page 2, lines 5-10). Thus, the proposed modification comports with the teachings of Pajeau. 

10.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of Taylor (US Pub. No. 2020/0360800).
With respect to claims 6 and 16, Pajeau does not expressly teach wherein the core is one of an octagonal prism or an icosahedron. However, Pajeau teaches wherein the construction of the toy can be “modified in many ways” (page 2, lines 80-86). Examiner cites to analogous art reference Taylor for its use of an octagonal prism shape piece used in a construction toy assembly (Fig. 4i; paragraph [0062]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an octagonal prism shape for the core. As shown in Fig 4i of Taylor, the octagonal prism has numerous flat surfaces that will provide convenient structure for machining of the “bores” used to removably connect the balancing rods. Such modification has a reasonable expectation of success. As alluded to above, Pajeau allows for deviations to the doll like shape of the core 5. 

11.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of McKenna (US Pat. No. 4,722,712)
With respect to claims 10 and 20, Pajeau teaches wherein the second balance rod 7 is temporarily affixed to the first weight component 10 (“elements named are desirably detachable from each other” – lines 89-95). Pajeau teaches a friction fit as opposed to using a living hinge to make the connection. However, McKenna, directed to the analogous art of toys, teaches the use of a living hinge 170 used to connect connecting toy building parts (Fig. 3a; column 4, lines 14-20). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a hinge to facilitate the connection of the arm and weight of Pajeau. The hinge connection will expectantly allow the weight to be repositionable, adding increased customization of the weight distribution of the weights. As stated above, the increased adjustability will provide a more dynamic toy which the user can play with in more interactive configurations. 

Allowable Subject Matter
12.	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/           Primary Examiner, Art Unit 3711